IN THE SUPREME COURT OF THE STATE OF NEVADA


                SPANISH HEIGHTS ACQUISITION                               No. 84149
                COMPANY, LLC; SJC VENTURES
                HOLDING COMPANY, LLC, D/B/A SJC
                VENTURES, LLC,
                Petitioners,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                                                                           FILED
                COURT OF THE STATE OF NEVADA,                              FEB 0 1 2022
                IN AND FOR THE COUNTY OF                               EUZABETH A. BROWN
                CLARK; AND THE HONORABLE                             CLERK OF nIPREME COURT
                                                                     BY        Y
                JOANNA KISHNER, DISTRICT                                    DEPUTY CLERK

                JUDGE,
                Respondents,
                  and
                CBC PARTNERS I, LLC; CBC
                PARTNERS, LLC; 5148 SPANISH
                HEIGHTS, LLC; KENNETH ANTOS;
                AND SHEILA NEUMANN-ANTOS;
                DACIA, LLC,
                Real Parties in Interest.


                                  ORDER DENYING PETITION
                            FOR WRIT OF MANDAMUS OR PROHIBITION

                            This original, emergency petition for a writ of mandamus or
                prohibition challenges the district coures January 28, 2022, oral ruling on
                petitioners motion for an injunction to prevent a non-judicial foreclosure
                sale from proceeding. Petitioners have also filed an emergency motion for
                stay.
                            Having considered the petition and supporting documentation,
                we are not convinced that our extraordinary and discretionary intervention
                is warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev, 222, 228, 88
                P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
                burden of showing such relief is warranted); Smith v. Eighth Judicial Dist.
SUPREME COURT
     OF
   NEVADA


                                                                                       0202 - 3629?
                      Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (recognizing that writ
                      relief is an extraordinary remedy and that this court has sole discretion in
                      determining whether to entertain a writ petition). In particular, the
                      availability of an appeal is generally an adequate legal remedy precluding
                      writ relief. Pan, 120 Nev. at 224, 88 P.3d at 841; see NRS 34.170; NRS
                      34.330. Petitioners may appeal from the district court's order denying an
                      injunction, NRAP 3A(b)(3), and we are not persuaded that such an appeal
                      would be an inadequate remedy here. Accordingly, we
                                    ORDER the petition DENIED.'




                                                Parraguirre


                                                                              Poet,
                      Silver                                      Pickering




                      cc:      Hon. Joanna Kishner, District Judge
                               Maier Gutierrez & Associates
                               Mushkin & Coppedge
                               Eighth District Court Clerk




                            'Petitioners have additionally failed to demonstrate that it was
                      impracticable to first seek stay relief in the district court, which is in a
                      better position to determine issues of duration and bond amount, under
                      NRAP 8(a). In light of this order, however, their emergency motion for stay
                      is denied as moot.
SUPREME COURT
        OF
     NEVADA                                                   2
(Op 1947A    <4i:DP